(Por la Corte, a propuesta del
Juez Asociado Sr. “Wolf.)
Por Cuanto, examinadas la moción de desestimación de la parte apelada así como la oposición del apelante y las partes del récord a •que se refieren los litigantes no estamos convencidos de que la ape-lación sea claramente frívola;
Por Cuanto, aún en el supuesto de que la incapacidad permanente del apelado se probó a satisfacción de la corte inferior tenemos la duda a pesar del convenio de las partes si en un recurso de mandamus el peticionario puede traer ante el juez por primera vez prueba de tal incapacidad permanente:
Por tanto, no ha lugar a la desestimación solicitada.